Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Resolute Energy Corporation: We consent to the incorporation by reference in the registration statements on Form S‑8 (Nos. 333‑162209, 333‑162210, 333‑176147, 333‑213064) on Form S‑3 (No.333‑183738) of Resolute Energy Corporation of our report dated October4, 2016, with respect to the Statement of Revenue and Direct Operating Expenses of the Firewheel Properties for the year ended December31, 2015, which report appears in the Form 8‑K dated October 4, 2016 of Resolute Energy Corporation. /s/ KPMG LLP Denver, Colorado
